September 21, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 EDWARD BUJNOCH, JUDY BUJNOCH, JOSE C. AGUILLON, AS NEXT
  FRIEND OF TINLEY BUJNOCH AGUILLON, A MINOR CHILD AND
MONICA JANSSEN, AS DEPENDENT ADMINISTRATRIX OF THE ESTATE
      OF AMANDA LAUREN BUJNOCH, DECEASED, Appellants

NO. 14-16-00286-CV                          V.

                 NATIONAL OILWELL VARCO, L.P., Appellee
                    ________________________________

      This cause, an appeal from the summary judgment in favor of appellee,
National Oilwell Varco, L.P., signed December 18, 2015, and made final by the
judgment signed March 11, 2016, was heard on the transcript of the record. We have
inspected the record and find the trial court erred by granting summary judgment to
National Oilwell Varco, L.P., on Appellants’ claim for negligence. We therefore
order that the portion of the judgment that granted summary judgment on
Appellants’ claim for negligence is REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellee, National Oilwell Varco, L.P., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.